Citation Nr: 1434548	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $2,202.63 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 2007 to February 2008.  He also had four months and two days of inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO terminated the Veteran's education benefits retroactively from August 25, 2010 creating an overpayment of $2,202.63.  The Veteran challenged the validity of the debt created by the overpayment.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran received VA education benefits for enrollment in 7 credit hours and 7 remedial hours for a term from August 25, 2010 to December 16, 2010.
 
2.  In January 2011, VA received notice that the Veteran had withdrawn from all his courses effective November 24, 2010. 

3.  In February 2011, VA terminated the Veteran's post 9/11 GI Bill benefits effective November 24, 2010 and an overpayment housing allowance debt in the amount of $333.52 and a tuition/fee debt in the amount of $108.35 were created.   

4.  In April 2011, VA received notice that the school granted the Veteran a complete refund for the semester and withdrew the Veteran from all of the courses effective August 25, 2010, the first day of the term.  

5.  In April 2011, VA terminated the Veteran's post 9/11 GI Bill benefits effective August 25, 2010 and this created an overpayment of housing allowance debt in the amount of $1,985.96 and created an overpayment for book/supplies in the amount of $233.33.  VA collected $16.66 against the debt and the overpayment balance is $2,202.63.  

6.  There are no mitigating circumstances for the Veteran's withdrawal from classes for the term from August 25, 2011 to December 16, 2010.  


CONCLUSION OF LAW

An overpayment of education benefits in the amount of $2,202.63 was properly created.  38 U.S.C.A. §§ 501, 3313, 3323 (West 2002); 38 C.F.R. §§ 1.911, 21.9505, 21.9635, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 , 21.1032 (2013).  Additionally, the notice and duty to assist provisions do not apply to claims involving validity of creation of a debt and waiver of recovery of overpayments.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)).  

Notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the creation of the overpayment.  In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case.

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2013).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2013). 

In this case, the Veteran received Chapter 33 education benefits payable at 40 percent for the Fall 2010 term at Salt Lake Community College.  The enrollment term was from August 25, 2010 to December 16, 2010.  In February 2011, VA received notice that the Veteran had withdrawn from all his classes, effective November 24, 2010, which created an overpayment.  The Veteran asserts that he was incarcerated from November 17, 2010 to February 26, 2011 and was unable to attend classes.  He asserts that he attended classes from the start of the semester but he could not finish the last month because he was in jail.  See the May 2011 notice of disagreement.  The Veteran asserts that he did attend college for three months and used the education benefits as they should be used for that time period.  See the October 2011 VA Form 9.  

Review of the record shows that in July 2010, the Veteran was notified that he was awarded education benefits at the 40 percent level under the Post 9/11 GI Bill for the term at Salt Lake Community College beginning on August 25, 2010.  He was informed that he was eligible for a payment of $454.80 per month (from August 1, 2010) for housing for each full month of training during the certified enrollment period and he would receive a prorated amount for partial months of training.  This amount was based upon the school's zip code.  The Veteran was also notified that he was eligible for an aggregate payment of $233.33 for books and supplies.  VA also informed the Veteran that VA issued the school a payment for fees and tuition in the amount of $586.40.  The Veteran was informed that he must promptly notify the school's Veterans Certifying Official if there was any change in his enrollment.  He was notified that VA generally would not pay for courses he did not attend, courses from which he withdrew, courses he completed but did not count towards graduation, or changes in his active duty status.  The Veteran received VA education benefits for enrollment in 7 credit hours and 7 remedial hours for a term from August 25, 2010 to December 16, 2010.
 
In January 2011, VA received notice from Salt Lake Community College that the Veteran had withdrawn from all his courses effective November 24, 2010. 

In February 2011, VA terminated the Veteran's post 9/11 GI Bill benefits effective November 24, 2010 and an overpayment housing allowance debt in the amount of $333.52 and a tuition/fee debt in the amount of $108.35 were created.   The Veteran was notified that VA stopped his education benefits payment effective November 24, 2010 due to his withdrawal from school.  He was notified that an overpayment in the amount of $441.87 was created for the period of November 24, 2010 to December 16, 2010.  The Veteran was advised that VA's Debt Management Center would send him detailed information about the amount of the debt, how to repay it, and his rights regarding the debt.     

In April 2011, VA received notice from Salt Lake Community College that the college granted the Veteran a complete refund for the semester and withdrew the Veteran from all of the courses effective August 25, 2010, the first day of the term.  

In April 2011, VA terminated the Veteran's post 9/11 GI Bill benefits effective August 25, 2010 and this created an overpayment of housing allowance debt in the amount of $1,985.96 and created an overpayment for book/supplies in the amount of $233.33.  VA collected $16.66 against the debt and the overpayment balance was $2,202.63.  The Veteran was notified that VA stopped his education benefits payment effective August 25, 2010 due to his withdrawal from school and he was notified that the overpayment balance was $2,202.63 and this was created for the period of August 25, 2010 to December 16, 2010.  The Veteran was advised that VA's Debt Management Center would send him detailed information about the amount of the debt, how to repay it, and his rights regarding the debt.     

An April 2011 Work Product Summary in the claims file confirms the lump sum payments that were made for the Fall 2010 term.  VA calculated the debts created for nonattendance from August 25, 2010 to December 16, 2010, in the amount of $586.40 for tuition and fees, $1,985.96 for housing benefits, and $216.67 for books and supplies.  The Veteran has not disputed the manner in which VA calculated the amount of the debt.

In this case, the Veteran states that he was incarcerated from November 17, 2010 to February 26, 2011 and was unable to attend classes.  He asserts that he attended classes from the start of the semester but he could not finish the last month because he was in jail.  See the May 2011 notice of disagreement.  The Veteran asserts that he did attend college for three months and used the education benefits as they should be used for that time period.  See the October 2011 VA Form 9.  

In pertinent part, 38 C.F.R. § 21.9635 provides: 

(c) Withdrawal or unsatisfactory completion of all courses.

(1) If the eligible individual, for reasons other than being called or ordered to active duty service, withdraws from all courses or receives all nonpunitive grades and, in either case, there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which nonpunitive grades are assigned. 

(2) If the eligible individual withdraws from all courses with mitigating circumstances or withdraws from all courses for which a punitive grade is or will be assigned, VA will terminate educational assistance for-- (i) Residence training effective the last date of attendance; and (ii) Independent study or distance learning effective on the official date of change in status under the practices of the institution of higher learning. 

(3) When an eligible individual withdraws from an approved correspondence course offered by an institution of higher learning, VA will terminate educational assistance effective the date the last lesson was serviced.  See 38 U.S.C.A. § 3323 (West 2002 & Supp 2012).

VA regulation provides examples of mitigating circumstances, which include but are not limited to: (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment,; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505.

In this case, the Board finds that the weight of the evidence establishes that the Veteran withdrew from all courses at Salt Lake Community College for the fall 2010 semester beginning on August 25, 2010 and ending on December 16, 2010.  The Board finds no mitigating circumstances contemplated by the regulation.  Incarceration is not a mitigating circumstance.  It is not shown that the Veteran's incarceration was a circumstance that was unavoidable, unanticipated, or beyond the control of the Veteran and it is not a mitigating circumstance as contemplated by 38 C.F.R. § 21.9505.    

In this case, because the Veteran withdrew from all courses and there were no mitigating circumstances, VA was obligated to terminate his educational assistance effective the first date of the term.  See 38 C.F.R. § 21.9635(c). 

As a result of the Veteran's ineligibility for VA education benefits, an overpayment was created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  See 38 U.S.C.A. § 3323 (West Supp. 2011); 38 C.F.R. § 21.9695 (2013).  For these reasons, the Board finds that the overpayment debt in the amount of $2,202.63 was proper.

The Board notes that the Veteran did not file a request for waiver of his debt; therefore this matter is not presently before the Board.  


ORDER

The overpayment of VA educational assistance benefits in the calculated amount of $2,202.63 was properly created.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


